Citation Nr: 1028138	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  08-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraines.

4.  Entitlement to service connection for a bilateral arm 
disorder (claimed as nerve pain in both arms extending to the 
hands).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his wife
ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on appeal.  
The Veteran appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  

A hearing was held on April 30, 2010, in St. Petersburg, Florida, 
before the undersigned Veterans Law Judge, who was designated by 
the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c), (e)(2) and who is rendering the determination in this 
case.  A transcript of the hearing testimony is in the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Reasons for Remand:  To secure additional medical records and to 
obtain a clarifying medical opinion.

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence. 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).

Initially, the Board notes that there may be additional treatment 
records not associated with the claims file.  In this regard, the 
Veteran testified at his April 2010 hearing that he had received 
treatment for his nerves, migraines, and ringing in his ears at 
the VA Medical Center in Togus, Maine, sometime between October 
and November 1970.  He also indicated that he received treatment 
for headaches while he was employed at the James A. Haley 
Veterans' Hospital in the 1980s.  The record was held open for 60 
days following the hearing, but additional records were not 
obtained by the RO or submitted by the Veteran.  Nevertheless, 
the Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered in 
the constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records are 
physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 
(1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Board has identified possible outstanding VA records 
pertinent to the Veteran's current claims, VA must undertake 
efforts to acquire such documents.  The Board does note that the 
records dated in the 1980s would actually be employment records.  
However, as this case is already being remanded for further 
development, the RO should take this opportunity to obtain and 
associate with the claims file any and all medical records 
pertaining to the Veteran's claimed disorders.  

In addition, the Board notes that the Veteran was afforded a VA 
examination in March 2007 in connection with his claims for 
service connection for bilateral hearing loss and tinnitus.  The 
examiner reviewed the claims file and performed a physical 
examination after which she opined that the Veteran's bilateral 
hearing loss and tinnitus were not caused by or the result of 
acoustic trauma during his military service.  She did note that 
the whispered voice testing in July 1962 and October 1963 were 
15/15 in both ears, but commented that such testing are 
insensitive to high frequency hearing loss, which is the most 
common type of hearing loss caused by noise exposure.  As such, 
she indicated that whispered voice testing is not reliable 
evidence of normal hearing or hearing impairment.  Nevertheless, 
the examiner also indicated that audiometric testing performed in 
July 1966 was within normal limits. She specifically stated that 
the rationale for her opinion was that the Veteran had normal 
hearing upon his discharge from service.  

In reviewing the Veteran's service treatment records, the Board 
notes that the June 1966 found his pure tone thresholds, in 
decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
10 (20)
5 (20)
5 (15)
5 (10)
LEFT
5 (20)
5 (15)
15 (25)
15 (25)
15 (20)

(NOTE: Prior to November 1967, audiometric results were reported 
in standards set forth by the American Standards Association 
(ASA).  Those are the figures on the left of each column and are 
not in parentheses.  Since November 1, 1967, those standards have 
been set by the International Standards Organization (ISO)-
American National Standards Institute (ANSI).  In order to 
facilitate data comparison, the ASA standards have been converted 
to ISO-ANSI standards and are represented by the figures in 
parentheses.)

The Board notes that the Veteran's June 1966 audiogram in service 
is presumed to have been reported using ASA standards because 
they were recorded prior to November 1, 1967.  However, the March 
2007 VA examiner did not discuss these standards or the results 
of such a conversion.  Instead, she appears to have used the 
audiometric results as reported in ASA standards.

Moreover, the Board notes that the absence of in-service evidence 
of a hearing disability during service (i.e., one meeting the 
requirements of 38 C.F.R. § 3.385) is not always fatal to a 
service connection claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  Evidence of a current hearing loss disability and 
a medically sound basis for attributing that disability to 
service may serve as a basis for a grant of service connection 
for hearing loss where there is credible evidence of acoustic 
trauma due to significant noise exposure in service, post-service 
audiometric findings meeting the regulatory requirements for 
hearing loss disability for VA purposes, and a medically sound 
basis upon which to attribute the post- service findings to the 
injury in service (as opposed to intercurrent causes). See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Board also notes that Training Letter 10-02 was issued in 
March 2010 regarding the adjudication of claims for hearing loss.  
In that letter, the Director of the VA Compensation and Pension 
Service indicated that the two most common causes of 
sensorineural hearing loss are presbycusis (age-related hearing 
loss) and noise-induced hearing loss (caused by chronic exposure 
to excessive noise).  It was also noted that the presence of a 
notch (of decreased hearing) that may be seen on audiograms 
generally at frequencies of 3000, 4000, or 6000 Hertz with a 
return toward normal at 8000 Hertz may be indicative of noise-
induced hearing loss.  The letter further stated that "whispered 
voice tests are notoriously subjective, inaccurate, and 
insensitive to the types of hearing loss most commonly associated 
with noise exposure."

In this case, the Veteran is competent to report a history of 
noise exposure during service. See 38 C.F.R. § 3.159(a)(2).  The 
March 2007 VA examination also found him to have bilateral 
hearing loss by VA standards and diagnosed him with tinnitus. See 
38 C.F.R. § 3.385.  However, the examiner stated that those 
disorders were less likely as not caused by or the result of his 
military noise exposure.  She did not provide any explanation of 
that statement other than the lack of medical evidence of hearing 
loss or tinnitus at the time of the Veteran's discharge from 
service.  It would have been helpful had the examiner brought her 
expertise to bare in this manner regarding medically known or 
theoretical causes of sensorineural hearing loss and tinnitus or 
described how hearing loss and tinnitus which results from noise 
exposure or acoustic trauma generally present or develop in most 
cases, as distinguished from how hearing loss and tinnitus 
develop from other causes, in determining the likelihood that 
current hearing loss and tinnitus were caused by noise exposure 
or acoustic trauma in service as opposed to some other cause.

The Director of the VA Compensation and Pension Service also 
observed in Training Letter 10-02 that sensorineural hearing loss 
is the most common cause of tinnitus, but commented that the 
etiology of tinnitus often cannot be identified.  Other known 
causes were listed, including Meniere's disease, a head injury, 
hypertension, medications, and dental disorders.  It was noted 
that delayed-onset tinnitus must also be considered.  In this 
case, the March 2007 VA examiner stated that tinnitus was less 
likely as not caused by or a result of acoustic trauma, but she 
did not discuss other possible causes, including whether the 
Veteran's tinnitus may be due to his hearing loss.

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based 
on the foregoing, the Board finds that a clarifying medical 
opinion is necessary for the purpose of determining the nature 
and etiology of any hearing loss and tinnitus that may be 
present.

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal and to ensure due process, it is 
the Board's opinion that further development of the case is 
necessary.  Accordingly, the case is REMANDED to for the 
following action:

1.  The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his claimed disorders.  After 
acquiring this information and obtaining 
any necessary authorization, the RO should 
obtain and associate these records with the 
claims file. A specific request should be 
made for VA medical records dated in 1970 
from the VA Medical Center in Togus, Maine, 
and for employee medical records dated in 
the 1980s from the James A. Haley Veterans' 
Hospital.

2.  After completing the development in the 
preceding paragraph, the RO should refer 
the Veteran's claims folder to the March 
2007 VA examiner or, if she is unavailable, 
to another suitably qualified VA examiner 
for a clarifying opinion as to the nature 
and etiology of any bilateral hearing loss 
and tinnitus that may be present.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the Veteran's 
service treatment records and the Veteran's 
own assertions.  He or she should convert 
any audiometric results using ASA standards 
to ISO-ANSI standards in order to 
facilitate data comparison, including the 
June 1966 audiogram.

The examiner should note that VA has 
observed that whispered voice tests are 
subjective, inaccurate, and insensitive to 
the types of hearing loss most commonly 
associated with noise exposure.  It should 
also be noted that the absence of in-
service evidence of a hearing disability 
during service is not always fatal to a 
service connection claim. See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss 
disability and a medically sound basis for 
attributing that disability to service may 
serve as a basis for a grant of service 
connection for hearing loss where there is 
credible evidence of acoustic trauma due to 
significant noise exposure in service, 
post-service audiometric findings meeting 
the regulatory requirements for hearing 
loss disability for VA purposes, and a 
medically sound basis upon which to 
attribute the post-service findings to the 
injury in service. See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran has contended that he had noise 
exposure in service.  It should be noted 
that he is competent to attest to factual 
matters of which he had first-hand 
knowledge.  

The examiner should then state an opinion 
as to the likelihood (likely, unlikely, at 
least as likely as not) that the Veteran's 
current bilateral hearing loss and tinnitus 
are causally or etiologically related to 
his military service, including noise 
exposure.  He or she should also address 
whether the Veteran's tinnitus is caused or 
otherwise related to his hearing loss.  In 
so doing, the examiner should discuss 
medically known or theoretical causes of 
hearing loss and tinnitus and describe how 
hearing loss and tinnitus which result from 
noise exposure generally present or develop 
in most cases, as distinguished from how 
hearing loss and tinnitus develop from 
other causes, in determining the likelihood 
that current hearing loss and tinnitus were 
caused by noise exposure in service as 
opposed to some other cause.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  After completing these actions, the RO 
should conduct any other development as may 
be indicated by a response received as a 
consequence of the action taken in the 
preceding paragraphs.  Further development 
may include affording the Veteran a VA 
examination in connection with his claims 
for service connection for migraines and a 
bilateral arm disorder.

4.  When the development requested has been 
completed, the case should be reviewed by 
the RO on the basis of additional evidence.  
If the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
appellant has the right to submit additional evidence and/or 
argument on the matter or matters the Board has remanded to the 
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


